COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00196-CV


IN RE TED STEWART                                                       RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. D2013248

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of habeas corpus and

request for bond and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of habeas corpus and request for bond are denied.


                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: June 23, 2015



      1
       See Tex. R. App. P. 47.4, 52.8(d).